Title: To James Madison from Thomas Jefferson, 9 May 1802
From: Jefferson, Thomas
To: Madison, James


Th: J. to J. Madison.Monticello May 9. 1802.
The road through Ravensworth is renderd absolutely impassable for a four wheeled carriage by a single change made lately by one of the mr. Fitzhughs in his plantation. You must not therefore attempt it, but go on to Fairfax C. H. & there turn off to Songster’s. Bull run is now passed at an excellent ford, and the hills by a great deal of work have been made quite good. The road between Elkrun church & Norman’s ford is bad, as it generally is, but it will be better by the time you come on. All the rest is fine.
I think mr. Wagner should be instructed to take decisive measures for having a sheet of the laws printed daily till done. A person direct from Kentucky, tells me a person of known credit had reached there from New Orleans which he left March 6. and affirms a French governor had arrived there, without troops, and had taken possession of the government. He was so positive that if we have nothing later from thence, I should think it possible. Adieu affectionately.
 

   
   RC (DLC); FC (DLC: Jefferson Papers). FC dated 6 May 1802.



   
   JM passed along Jefferson’s suggestion to Daniel Brent, who was acting as chief clerk in Wagner’s absence. Brent reported the near completion of the publication task in a letter to Jefferson dated 21 May 1802 (DLC: Jefferson Papers).


